Citation Nr: 0938780	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in August 1989, the RO 
denied a claim of entitlement to service connection for PTSD.

2. Evidence added to the record since the prior final denial 
in August 1989 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The August 1989 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously 
denied claim seeking service connection for PTSD is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) and the implementing 
regulations.  

The Veteran contends that he suffers from PTSD as a result of 
traumatic experiences during his service in the Republic of 
Vietnam.  Thus, he contends that service connection is 
warranted for PTSD.

In an August 1989 rating decision, the RO denied a claim for 
service connection for PTSD on the basis that the record 
reflected neither a diagnosis of PTSD nor verified or 
verifiable stressors.  The Veteran did not appeal this 
decision.  The next communication from the Veteran with 
regard to this claim was his July 2005 application to reopen 
his service connection claim for PTSD, which is the subject 
of this appeal.  Thus, the August 1989 decision is final.  38 
U.S.C. 4005(c) (1988) [38 U.S.C.A. § 7105 (2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in July 2005; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final August 1989 rating decision, the Veteran has 
submitted additional VA and private treatment records, 
official documents from the National Security Agency (NSA) 
with respect to his claimed stressors, and additional lay 
statements by himself and his spouse, to include testimony at 
Board hearings in March 2008 and August 2009.  The Board 
finds that this evidence is sufficient to warrant reopening 
of the Veteran's claim. 

The treatment records show that the Veteran is currently 
being treated for PTSD.  Moreover, the NSA documents 
submitted by the Veteran offer facts that may culminate in 
verification of the Veteran's stressors, as at the very 
least, they discuss attacks at La Khe, which is a location 
identified by the Veteran as a place where a stressor 
occurred.  The Board determines that this evidence is neither 
cumulative nor redundant of the evidence of record in August 
1989 and raises a reasonable possibility of substantiating 
the claim.  Specifically, this evidence was not of record in 
August 1989 and also addresses the missing elements of his 
prior claim.  Accordingly, the Board concludes that the 
evidence received subsequent to the RO's August 1989 decision 
is sufficient to satisfy the requirements of new and material 
evidence, and the Veteran's claim to reopen a previously 
denied claim seeking service connection for PTSD is granted.
ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection PTSD is 
granted.


REMAND

As the Veteran's service connection claim is now reopened, 
the Board finds that a remand is required to allow for 
further development of the claim by the AOJ.  Specifically, 
the AOJ should again review all of the evidence in the claims 
file with regard to the Veteran's claimed stressors, with 
particular attention paid to claims of weapons fire and 
rocket and mortar attacks and including the newly submitted 
NSA documents.  Thereafter, any additional efforts to verify 
the Veteran's stressors that are necessitated by this review 
should be accomplished.

Additionally, the Board observes that the only service 
personnel record in the claims file is the Veteran's DA Form 
20.  As details of the Veteran's unit assignments are 
relevant to the claim and such details may be contained in 
his service personnel records, the Veteran's complete 201 
file should be added to the record.

Further, the Veteran has reported treatment at the Beckley VA 
Medical Center since 2005.  However, a review of the record 
suggests that there are records missing from the claims file.  
Specifically, there are VA treatment records dated from July 
2005 to March 2008 of record.  Thus, there are likely 
relevant records dated from March 2008 onward that must be 
obtained.  Further, a November 2005 Vet Center letter states 
that the Veteran first sought treatment at the Princeton Vet 
Center in June 2004 and that he participated in group and 
individual psychotherapy and was referred to the Beckley 
VAMC.  Therefore, it appears that there are also outstanding 
treatment records from the Princeton Vet Center.  Thus, 
requests must be made to obtain additional, relevant 
treatment records from the Beckley VAMC and the Princeton Vet 
Center.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  

Finally, the Court of Appeals for Veterans' Claims held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran has not been advised of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide corrective VCAA notice to the Veteran 
that complies with the notice requirements under 
Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
in accordance with Dingess/Hartman. 

2.	Obtain the Veteran's complete personnel 
records, i.e., his 201 file.  

3.	Request all relevant VA treatment 
records from the VA medical facility at 
Beckley dated from March 2008 onward. 

4.	Obtain any necessary authorization from 
the Veteran and then request all 
relevant treatment records from the 
Princeton Vet Center dated from June 
2004 onward.

5.	Review the claims file, to include the 
NSA documents and stressor statements 
submitted by the Veteran, and take 
whatever steps may be necessary to 
verify the Veteran's in-service 
stressor(s).  If it is determined that 
such efforts would be fruitless or that 
no stressor has been verified, a formal 
finding to that effect should be made 
and added to the claims file, as well 
as provided to the Veteran. 

6.	All requests and responses, positive 
and negative, with regard to the above 
actions, should be associated with the 
claims file. 

7.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
PTSD.  The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran has a 
current diagnosis of PTSD that is 
a result of a verified in-service 
stressor?	
	
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

8.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the September 2008 
supplemental statement of the case.  If 
the claim remains unresolved to the 
Veteran's satisfaction, the Veteran and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


